MEMORANDUM OPINION
                                         No. 04-12-00046-CV

                                    WYLDFIRE ENERGY, INC.,
                                           Appellant

                                                   v.

                             Carlton Scott RIGGS & Riggs Energy, Inc.,
                                             Appellees

                       From the 81st Judicial District Court, Frio County, Texas
                                 Trial Court No. 11-04-00129-CVF
                             Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 7, 2012

DISMISSED

           Appellant has filed an agreed motion to dismiss this appeal, stating that the parties have

reached a settlement agreement. The motion is granted, and the appeal is dismissed. See TEX. R.

APP. P. 42.1, 43.2(f). Costs of the record are taxed against appellant. Other costs of appeal are

taxed against the parties who incurred them.

                                                        PER CURIAM